United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3840
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Scott L. Grass,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 4, 2007
                                Filed: October 9, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Scott L. Grass appeals the 235-month prison sentence the district court1
imposed after he pleaded guilty to distributing more than 500 grams of
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. In a
brief filed under Anders v. California, 386 U.S. 738 (1967), Grass’s counsel seeks to
withdraw raising as a possible issue whether the sentence is unreasonable or violative
of the Eighth Amendment.



      1
        The Honorable Otrie D. Smith, United States District Judge for the Western
District of Missouri.
       Grass pleaded guilty pursuant to a plea agreement that contained a waiver of his
right to appeal the sentence. We will enforce the appeal waiver here. The record
reflects that Grass understood and voluntarily accepted the terms of the plea
agreement, including the appeal waiver; the appeal falls within the scope of the
waiver; and no injustice would result. See United States v. Andis, 333 F.3d 886, 889-
92 (8th Cir. 2003) (en banc) (discussing enforceability of appeal waiver); United
States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case). Even if his Eighth Amendment argument could be
deemed to fall within the appeal waiver’s exception for an “illegal sentence,” that
argument has no merit. See United States v. Atteberry, 447 F.3d 562, 565 (8th Cir.
2006) (Eighth Amendment forbids only extreme sentences that are grossly
disproportionate to crime; sentence within statutory limits is generally not subject to
Eighth Amendment review).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), for any nonfrivolous issue not covered by the waiver, we find
none. Accordingly, we dismiss the appeal, and we grant counsel’s motion to
withdraw.
                       ______________________________




                                          -2-